DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/11/2020 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “folding the fabric” and “cutting a roll of the fabric to reduce a width of the fabric prior to the folding” (as recited in claims 23 and 27) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18 and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one 
In claim 18, Applicant recites “wherein the sensor output is transmitted to the one or more cutting components to position a plurality cuts that do not cut across the repetition of graphics on the fabric. Given the below 112(b) rejection of claim 18, it appears that there is no support in the specification for the most reasonable interpretation of claim 18. 
Applicant discloses two embodiments in the specification: 1) Production process for roll embodiment and 2) Production process for cut and folded wipes. In claim 15, in the last line, since Applicant recites “the cutting decreases the width of the roll to form rolls,” claim 15 and its dependent claims are necessarily drawn to the first embodiment (process for producing a roll). The only cutting components disclosed in this embodiment are “the pre-set cutting components 520 [that] . . . cut and divide the entire wide roll into smaller rolls.” See paragraphs [0034]-[0037] of Applicant’s original disclosure. 
 When claim 18 refers to “a plurality of cuts that do not cut across the repetition of graphics on the fabric,” is appears that this must somehow be referring to the cutting of the larger roll into smaller rolls. However, there is no support in the specification for associating this cutting step with an output of a sensor. 
	In claim 27, Applicant recites “cutting a roll of the fabric to reduce a width of the fabric prior to the folding. However, there is not disclosure in the specification, as originally filed, of cutting a roll of the fabric prior to the folding. 

Claims 15, 18, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 15, in the last line, “cutting decreases the width of the roll to form rolls” also appears to be inaccurate. Fig. 5 depicts the initial wide fabric being cut into narrower strips by an unlabeled cutter:
[AltContent: textbox (cutter cutting initial fabric width into decreased widths. )][AltContent: ]
    PNG
    media_image1.png
    353
    533
    media_image1.png
    Greyscale
.
In paragraph [0034] Applicant states, “Cutting components 520 then cut and divide the entire wide roll into smaller rolls.” The only way the examiner can understand this to be accurate is if the unlabeled cutter is part of the cutting components 520, and the cutter actually labeled in the drawing as 520 periodically severs the narrower strip thus allowing it to be wound into a roll. IF this is the case, then Fig. 5 should be amended to reflect that the unlabeled cutter is part for the cutting components 520. Nevertheless, it does not appear to make sense to state that “the cutting decreases the width of the roll to form rolls.” Instead, it appears that a more accurate statement would be --wherein the cutting forms narrower strips of fabric that are then severed and wound to form smaller rolls of wipes.--
In claim 18, Applicant recites, “a plurality of cuts that do not cut across the repetition of graphics on the fabric. It is not clear what “a plurality of cuts” is referring to. Is it referring to the cuts that that decrease the width of the roll to form rolls, or is Applicant reciting a new kind of cut? The language doesn’t appear to make sense in the case of the former since it is not clear how an output from the sensor could be used to position a cut along a rolled fabric. 
In claim 27, Applicant recites “cutting a roll of the fabric to reduce a width of the fabric prior to the folding. This appears to be an editorial error because there is no disclosure of cutting a roll before folding. For purposes of expediting examination, this claim will be interpreted as          --cutting the fabric to reduce a width of the fabric prior to the folding--. 

Due to the above mentioned 112(a) and (b) problems with claim 18, prior art could not accurately be applied to the claim at this time. Once the 112(a) and (b) problems have been overcome, any relevant prior art will then be applied. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tomarchio el al. (US 2003/0019508) in view of Barredo (US 2018/0014699) and Tanaka et al. (JP 2017-100266).
With respect to claim 15, Tomarchio et al. disclose the claimed method except for the step of cutting the wherein the cutting decreases the width of the roll and except for detecting colors of the repetition of graphics. Tomarchio et al. disclose a method for producing a printed wet wipe (Tomarchio et al, paragraph [0022]), the method comprising:
printing a repetition of graphics on a roll of fabric (after the fabric is unwound, Tomarchio et al., paragraph [0029]-the flexographic printer disclosed by Tomarchio et al. would inherently print a repetition of graphics),
drying the repetition of graphics (Tomarchio et al., paragraph [0028]); and
perforating the fabric with one or more perforating components at predetermined distance intervals (Tomarchio el al., paragraph [0050]--although no specific perforating component is explicitly recited, one of ordinary skill in the art would recognize that a perforating component would inherently be required to carry out perforation).
Barredo discloses a method of producing wipe including cutting the fabric with one or more cutting components 32  (Barredo; paragraph [0054]) wherein the cutting decreases the width of the roll to form rolls (as shown in Fig. 1 of Barredo).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Barredo with the method disclosed by Tomarchio et al. for the advantage of providing smaller rolls sized for a consumer of the final product from larger rolls of blank fabric.
Tanaka et al. discloses a printing method including detecting colors of a repetition of graphics (with color mark sensor 2; Tanaka et al., English translation, paragraph [0022]);
sending an output from an optical sensor upon detection of the repetition of graphics (“control unit 3 receives . . . the detection signal output from the pattern detector 2,” English translation of Tanaka et al., paragraph [0023]); and
transmitting the output to the one or more cutting components such that the first predetermined distance intervals (“a predetermined interval,” English translation of Tanaka et al., paragraph [0021])) are dimensioned based on the output and each of the repetition of graphics is fully illustrated in between the predetermined distance intervals (“controls the timing of the cutting of the web 10 by the cutting blade 12 of the rotary cutter 1 based on this signal,” English translation of Tanaka et al., paragraph [0023] and “The cutting blade 12 continuously cuts the reference cutting position Z between the patterns 101 on the web 10,” English translation of Tanaka et al., paragraph [0021]).
Although, Tanaka et al. teaches using detection of colors in association with the timing of a cutting step, one of ordinary skill in the art would have found it obvious to also use the detection of colors for the timing of a perforation step as taught by Tomarchio since both steps are known for separating or delineating images at predetermined intervals on or from a continuous web. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Tanaka et al. with the method disclosed by Tomarchio for the advantage of accurately placing a perforation line between printed images on an unrolled fabric. 
	
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zoller et al. (US 2005/0153100) in view of Barredo (US 2018/0014699) and Tanaka et al. (JP 2017-100266).
	With respect to claim 19, Zoller et al. disclose the claimed method for producing a printed wipe except for the step of detecting colors in the repetition of graphics using at least one optical sensor and cutting the fabric to reduce a width of the fabric. Zoller et al. disclose a method for producing a printed wipe, the method comprising: 
	printing a repetition of graphics on an elongate piece of fabric (printing repetition of graphics with printing unit 13; Zoller et al., paragraph [0055]; fabric defined in paragraphs [0010]-[0012] of Zoller et al.); and
	forming perforations across a width of the fabric (with perforating apparatus 28; Zoller et al. paragraph [0058]) at predetermined intervals along a length of the fabric such that each of the perforations is not formed over each of the repetitions of graphics (as shown in Fig. 6 of Zoller et al.).
Tanaka et al. discloses a printing method including detecting colors in the repetition of graphics using at least one optical sensor 2 (Tanaka et al., English translation, paragraph [0022]). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to replace the sensor system 24 disclosed by Zoller et al. with the teaching of Tanaka et al. for the advantage of sensing the image itself and dispensing with printing and removing a registration mark on the web 12. 
	Barredo discloses a method of producing wipe including cutting the fabric to reduce a width of the fabric (via cutter 32; Barredo; paragraph [0054]); Fig. 1).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Barredo with the method disclosed by Zoller et al. for the advantage of providing smaller rolls sized for a consumer of the final product from larger rolls of blank fabric.
With respect to claim 20, the content of the graphics printed on the fabric is considered printed matter. Since a claim must be read as a whole, USPTO personnel may not disregard claim limitations comprised of printed matter. See Id. at 1384, 217 USPQ at 403; see also Diamond v. Diehr, 450 U.S. 175, 191, 209 USPQ 1, 10 (1981). However, USPTO personnel need not give patentable weight to printed matter absent a new and unobvious functional relationship between the printed matter and the substrate. See In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004). In this case, the content of the printed matter does not disclose a new and unobvious functional relationship between the printed matter and the fabric. 

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Zoller et al. (US 2005/0153100) in view of Barredo (US 2018/0014699) and Tanaka et al. (JP 2017-100266), as applied to claim 19 above, and further in view of Schinkoreit et al. (US 2010/0272965).
With respect to claim 21, Zoller et al., as modified, discloses the claimed method except for the steps of drying the graphics. Zoller et al. discloses wetting the fabric (“The hygiene and wiping products can be dry, moist, wet or pre-treated in any manner,” Zoller et al., paragraph [0013]). 
Barredo teaches packaging the fabric (Barredo, paragraph [0055]). 
Schinkoreit et al. teaches a method for producing a printed wipe including printing a fabric 1 and drying the printed graphics (Schinkoreit et al., paragraph [0106]). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Schinkoreit et al. with the method disclosed by Zoller et al, as modified, for the advantage of preventing smearing of the printed graphics and fouling of the downstream equipment with ink. 
With respect claim 22, Zoller et al. disclose that the product disclosed may be used as a windscreen cleaning wipe (Zoller et al., paragraph [0013]). One of ordinary skill in the art would recognize that such a windscreen cleaning wipe would have a cleaning composition imbibed therein. Such a solution would be necessary for providing cleaning power to remove dirt and grime accumulated on a windscreen. Such a composition would be predetermined and have at least some type of properties as do all compositions (e.g. in liquid form at room temperature).  

Claims 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Bartegashi (US 2011/0079156) in view of Zoller et al. (US 2005/0153100).
	With respect to claim 23, Bartegashi discloses the claimed method except for the step of sensing the repetition of graphics on the fabric using at least one optical sensor. Bartegashi discloses a method for producing a printed wipe, the method comprising: 
	printing a repetition of graphics on an elongate piece of fabric (with printing module 18 which uses a silk-screen printing technique which prints repeated graphics; Bartegashi, paragraph [0030]); 
	folding the fabric (at station 20; Bartegashi, paragraph [0026]); 
	forming cuts at predetermined intervals along a length of the folded fabric such that each of the repetition of graphics is fully illustrated in between adjacent cuts (Bartegashi, paragraphs [0026] and [0032]). 
	Zoller et al. teach a method of  printing on a fabric including sensing the repetition of graphics on the fabric with at least one optical sensor 24 (Zoller et al., paragraphs [0027] and [0056]). 
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Zoller et al. with the method disclosed by Bartegashi for the advantage of ensuring that the printed graphics align properly with any cuttings or perforations made across the fabric. 
With respect to claim 24, the content of the graphics printed on the fabric is considered printed matter. Since a claim must be read as a whole, USPTO personnel may not disregard claim limitations comprised of printed matter. See Id. at 1384, 217 USPQ at 403; see also Diamond v. Diehr, 450 U.S. 175, 191, 209 USPQ 1, 10 (1981). However, USPTO personnel need not give patentable weight to printed matter absent a new and unobvious functional relationship between the printed matter and the substrate. See In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004). In this case, the content of the printed matter does not disclose a new and unobvious functional relationship between the printed matter and the fabric. 
	With respect to claim 25, Bartegashi discloses drying the graphics (Bartegashi, paragraph [0037], wetting the fabric (Bartegashi, paragraph [0027], and packaging the fabric (Bartegashi paragraph [0028]). 
	With respect to claim 26, Bartegashi discloses wetting the fabric with a composition such as disinfectant which has a predetermined property of killing germs (Bartegashi, paragraph [0054].. 
	
Claims 27 is rejected under 35 U.S.C. 103 as being unpatentable over Bartegashi (US 2011/0079156) in view of Zoller et al. (US 2005/0153100), as applied to claim 23 above, and further in view of Dawley (US 2010/0201066).
With respect to claim 27, Bartegashi in view of Zoller et al. disclose the claimed method except for the step of cutting of the fabric to reduce a width of the fabric prior to the folding. However, Dawley teaches a printing method that cuts a printed web 12 with slitter 112 to reduce a width of the web prior to folding with folder 28 (as shown in Fig. 1 of Dawley). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Dawley with the method disclosed by Bartegashi in view of Zoller et l. for the advantage of beginning the process with a large web and subsequently cutting the web into plural ribbons having the width of the product thereby producing more products with less number of processing steps required. 
	
Response to Arguments
Applicant's arguments filed 12/11/2020 have been fully considered but they are not persuasive of any error in the above rejection.
While Applicant has submitted mostly new claims or considerable amendments to previous claims, the examiner has maintained the use of one previous reference argued by Applicant. Applicant argues that the Barredo reference teaches transversely cutting across the width of the fabric and does not teach, “the cutting decreases the width of the roll to form rolls.” However, the examiner would like to point out that Barredo teaches two separate cutting systems. There is the cutting module 21 which indeed does transversely cut across the width of the fabric. However, Barredo also teaches log saws 32 that teach cutting the fabric such that the cutting decreases the width of the roll to form rolls (Barredo, paragraph [0071]). Thus use of Barredo in the rejection of claim 15 is appropriate. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J COLILLA whose telephone number is (571)272-2157.  The examiner can normally be reached Mon.-Fri., 7:15 AM-4:45 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached at 571-272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/DANIEL J COLILLA/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        January 29, 2021